      
      




 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                    ***
 7       AMCO INSURANCE COMPANY,                                Case No. 2:16-cv-00543-JAD-PAL
 8                                            Plaintiff,                      ORDER
               v.
 9
         CHRISTOPHER L. BACON, et al.
10
                                           Defendants.
11

12            This matter is before the court on the parties’ failure to comply with this court’s Order
13   (ECF No. 57).
14            On August 17, 2018, plaintiff filed a Notice of Settlement (ECF No. 56) advising the court
15   of a settlement of the entire action and advising the court that a stipulation to dismiss would be
16   filed within 45 days. On August 21, 2018, the court entered an Order (ECF No. 57), giving the
17   parties until October 1, 2018, to either file a stipulation to dismiss with prejudice, or to file a joint
18   status report advising when the stipulation would be filed. On September 20, 2018 Judge Dorsey
19   denied a pending Motion for Summary Judgment (ECF No. 48) without prejudice based upon the
20   parties’ representation a settlement had been reached. To date, the parties have neither filed a
21   stipulation to dismiss with prejudice, nor a joint status report as ordered or requested an extension
22   of time to do so. Accordingly,
23            IT IS ORDERED that the parties shall have until November 28, 2018 to either file the
24   stipulation to dismiss with prejudice, or the joint pretrial order.
25            DATED this 14th day of November 2018.
26

27
                                                               PEGGY A. LEEN
28                                                             UNITED STATES MAGISTRATE JUDGE
                                                           1
